DETAILED ACTION
Claims 1, 4-6, 8-10 and 21-26 are presented for examination.
Claims 1 was amended.
Claim 2 and 7 were cancelled.
This is a Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive in view of new grounds of rejection.

As recited by the applicant in remarks dated 04/09/2021 and he board of appeals decision dated 03/02/2021. Claim 1 was taught by the combination of Huttunen and Pal.  Even thou examiner respectfully disagreed with the board and applicant, that a hierarchical mapping would inherently include a directory/subdirectory structure, but in view of compact prosecution, examiner has further mapped Holms which explicitly teaches converting a physical directory structure into a XML representation of the directory structure thereby teaching folders/subfolders, please see figure 3 and the associated paragraphs. 

With respect to 101 rejection, examiner respectfully maintains his rejection as the examiner has used new art in view of the interview dated 07/19/2018.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 9, 19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over  Huttunen (US 2003/0069881) in view of Holm et al. (US 8,190,659)

1. Huttunen teaches, an apparatus comprising:
at least one processor; a memory coupled to the at least one processor (Fig 1a);
an extensible markup language (XML) file with a parent element and a child element corresponding to the parent element (Abstract, Paragraph [0036]); 
an XML schema corresponding to the XML file (Paragraph [0062]); and
an XML fragmenting mechanism residing in the memory and executed by the at least one processor that intelligently splits the XML file based on the XML schema into a plurality of data blocks into a data storage system in a hierarchal structure according to relationships from the XML file schema between the parent element and the child element  (Paragraphs – [0008]-
Huttunen does not disclose
…corresponding to a parent element in a first location and a second data block corresponding to a child element in a second location;
…wherein the XML fragmenting mechanism stores the first data block corresponding to the parent element in a base directory and stores the second data block corresponding to the child element in a sub-directory under the base directory.
However, Pal teaches, …corresponding to a parent element in a first location and a second data block corresponding to a child element in a second location (Abstract paragraphs 0005 and 0031]).
Holm teaches,  …wherein the XML fragmenting mechanism stores the first data block corresponding to the parent element in a base directory and stores the second data block corresponding to the child element in a sub-directory under the base directory (See Fig 3, 14-50 – teaches creating a XML representation of physical directory structure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Huttunen’s invention to be combined with Pal’s invention as taught by Pal and Holm’s invention as taught by Holm’s because they are analogous arts in the field of creating and representing structured document into XML objects.  This would allow Pal’s invention the ability keep index and store the xml fragments (Abstract, Paragraph [0002], Pal) as well as allow Huttunen’s invention to create a XML representation of Directory structure as taught by in Fig 3 of Holm.

4. Huttunen, Pal and Holm teach, The apparatus of claim 3 wherein the XML fragmenting mechanism creates an XML map that indicates the storage location of the first and second data blocks in data storage system (Huttunen - Paragraph [0072], Paragraph [0077], Fig 3, Holm)

5. Huttunen, Pal and Holm teach, The apparatus of claim 4 wherein the XML map is stored in the data storage system (Huttunen – Paragraph [0026] & [0062], Pal – Paragraph [0031])

6. Huttunen, Pal and Holm teach, The apparatus of claim 1 wherein the data storage system is a cluster coordination service (Pal- Paragraph [0030]).

8. Huttunen, Pal and Holm teach, the apparatus of claim 1 wherein the XML fragmenting mechanism retrieves data blocks from the data storage system and builds a valid output XML file from a subset that is less than all the objects in the XML file (Huttunen - Paragraph [0054], Pal - Paragraphs [0031], [0071]-[0076])

9. Huttunen, Pal and Holm teach, the apparatus of claim 1 wherein the XML fragmenting mechanism retrieves data blocks from the data storage system and builds a valid output XML file that represents the XML file before fragmentation (Huttunen - Paragraphs [0009], [0011], Pal - Paragraphs [0031]-[0039], [0071]-[0076])

Claim 10, 21-26 are similar to claims 1, 4-6, 8 and 9 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159